

117 S709 IS: Expanded Coverage for Former Foster Youth Act
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 709IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Casey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to ensure health insurance coverage continuity for former foster youth. 1.Short titleThis Act may be cited as the Expanded Coverage for Former Foster Youth Act.2.Coverage continuity for former foster care children up to age 26(a)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is amended to read as follows:(IX)who—(aa)are under 26 years of age;(bb)are not described in and are not enrolled under any of subclauses (I) through (VII) of this clause or are described in any of such subclauses but have income that exceeds the level of income applicable under the State plan for eligibility to enroll for medical assistance under such subclause; and(cc)were in foster care under the responsibility of a State on the date of attaining 18 years of age (or such higher age as such State has elected under section 475(8)(B)(iii)), or were in such care at any age but subsequently left such care to enter into a legal guardianship with a kinship caregiver (without regard to whether kinship guardianship payments are being made on behalf of the child under this part), or were emancipated from such care prior to attaining age 18;.(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2023, and shall apply with respect to individuals who attain 18 years of age on or after that date. (c)RepealSubsection (a) of section 1002 of the SUPPORT for Patients and Communities Act (Public Law 115–271) is repealed. 3.Outreach efforts for enrollment of former foster childrenSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(1)in paragraph (85), by striking ; and and inserting a semicolon;(2)in paragraph (86), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (86) the following new paragraph:(87)not later than January 1, 2022, establish an outreach and enrollment program, in coordination with the State agency responsible for administering the State plan under part E of title IV and any other appropriate or interested agencies, designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan under paragraph (10)(A)(i)(IX) in accordance with best practices established by the Secretary..